NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Whitelaw on July 12, 2021. 

The application has been amended as follows: 

Amend claim 1:
A method for measuring bioelectric signals underwater comprising: 

preventing the conduction of the direct current by covering each input electrode with the associated insulated layer of material; 
encasing the input electrode in a conductive housing; 
driving a guard voltage to the conductive housing to protect 
measuring the bioelectric signals with the two capacitive-type sensors while at least one of the two capacitive-type sensors is at least partially underwater and while there can be at least some water present between the individual's skin and the associated insulating layer of at least one of the two capacitive-type sensors wherein the guard voltage protects the bioelectric signals from electromagnetic interference.

Amend claim 15:
A sensor system for measuring a bioelectric signal of an individual having skin, said system comprising: 
conductive housing encasing the input electrode, and circuitry configured to provide a guard voltage to the conductive housing, so that said conductive Page 4 of 9Application Serial No. 15/576,878Supplemental Amendment/Responsehousing is configured to receive the guard voltage 

Reasons for Allowance
Claims 1-3, 6-17, and 19-25 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record, alone or in combination, fails to disclose or render obvious “A method for measuring bioelectric signals underwater comprising: placing two sensors on an individual, wherein each sensor of the two sensors is a capacitive-type sensor having an input electrode, a first stage amplifier connected to the input electrode, a wire and an associated insulating layer of material, wherein placing the two capacitive-type sensors 
Regarding independent claim 15, the prior art of record, alone or in combination, fails to disclose or render obvious “A sensor system for measuring a bioelectric signal of an individual having skin, said system comprising: a plurality of sensors, at least two of the plurality of sensors being constituted by a capacitive-type sensors, wherein each capacitive-type sensor has an associated insulated layer of material and is configured to be placed at a distance from the individual, to form a gap between the associated insulated layer of material and the skin so as to prevent conduction of direct current between the skin of the individual and the capacitive-type sensor, and to measure the bioelectric signal of the individual when the capacitive-type sensor is partially underwater with at least some water present between the individual's skin and the associated insulating layer of the capacitive-type sensor, wherein each capacitive-type sensor has an input electrode covered with the associated insulated layer of material preventing the conduction of the direct current, a first stage amplifier connected to the input electrode, a 
The closest prior art is identified as: US Patent No.: 3,707,959 to Wilton-Davies; US PGPUB: 2004/0073104 to Brun del Re; and US PGPUB: 2012/0056631 to Feddes et al. 
Wilton Davies discloses a capacitive electrode system for monitoring electrocardiac signals in divers under water, where this electrode system is within a wet suit (abstract; Col. 2, Lines 48-50). However, Wilton-Davies does not explicitly disclose the electrode comprising a housing and a guard for protecting the measurement electrode from electromagnetic interference. Brun del Re discloses a bio-electrode (Fig. 12: 20) comprising a housing encasing the electrode (Fig. 12: 22). The housing is connected to a guard to protect the electrode from electromagnetic interference ([0112], [0115], [0148]). While Brun del Re discloses a guard, Brun del Re does not disclose the housing is conductive. However, Feddes discloses a capacitive sensing apparatus. The apparatus comprises an electrode (Fig. 5: 412) encased by a conductive housing (413; [0098]). While the apparatus comprises electromagnetic shielding and a conductive housing, the housing is not configured to receive a guard voltage. Thus, the references fail to disclose or render obvious a conductive housing that is driven by a guard voltage, as required by independent claims 1 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794